department of the treasury internal_revenue_service washington d c o f f ic e o f date c h ief c o u n sel number release date index number cc intl br dbergkuist cor-121097-00 re your request for general information dear this letter responds to your letter dated date in which you raise several points concerning the interaction between the definition of gross_income in sec_61 of the internal_revenue_code and the source_of_income rules in sec_861 through a u s citizen is subject_to tax on his or her worldwide income the computation of taxable_income begins with gross_income sec_61 of the code provides that gross_income means all income from whatever source derived the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession of wealth 515_us_323 504_us_229 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions created by other sections of the code see commissioner v glenshaw glass co u s a ll income from whatever source derived thus includes income earned or received from any geographic source in the case of an individual sec_62 of the code defines adjusted_gross_income as gross_income minus certain listed deductions pursuant to sec_63 taxable_income generally means gross_income minus those deductions allowed by the code for individuals who do not itemize their deductions sec_63 defines taxable_income as adjusted_gross_income minus the standard_deduction and the deduction for personal exemptions sec_861 through of the code address the source of items of gross_income and deductions under these provisions taxable_income is sourced as either from within cor-121097-00 the united_states or from without ie outside of the united_states these source_rules are utilized under several parts of the code in the case of a u s citizen the most notable of these parts concerns the foreign_tax_credit while the determination of a u s citizen’s foreign source and u s source taxable_income may affect the amount of his or her tax_liability by way of the foreign_tax_credit it does not affect which items are considered for purposes of the taxpayer’s overall taxable_income this determination is made under the rules of sec_61 through thus in summary the source_rules of sec_861 through of the code do not limit or exclude items from consideration for purposes of determining a u s citizen’s taxable_income under sec_61 through we hope that this general information will prove helpful to you if you have any further questions or comments please call david bergkuist employee id at sincerely irwin halpern senior technical reviewer branch office of the associate chief_counsel international
